      Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 1 of 6



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 4   San Mateo, CA 94403
     Telephone: 650.362.4150
 5
     Counsel for Defendants
 6   JadooTV, Inc. and Sajid Sohail
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   DISH NETWORK L.L.C.,                         Case No. 3:20-cv-01891-CRB
12                   Plaintiff,                   DECLARATION OF NICOLE
13          vs.                                   DARYANANI IN SUPPORT OF
                                                  MOTION TO DISMISS PURSUANT TO
14   JADOOTV, INC. and SAJID SOHAIL,              FEDERAL RULE OF CIVIL
                                                  PROCEDURE 12(b)(6)
15                   Defendants.
                                                  Judge: Hon. Charles R. Breyer
16
                                                  Date: September 25, 2020
17                                                Time: 10:00 a.m. Pacific Time
                                                  Location: Telephonic appearance requested
18

19

20

21

22

23

24

25

26
27

28

                  DECLARATION OF NICOLE DARYANANI IN SUPPORT OF MOTION TO DISMISS
                                      Case No. 3:20-cv-01891-CRB
      Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 2 of 6




 1                                           DECLARATION

 2          I, Nicole Daryanani, declare the following:

 3          1.      I am an attorney for Defendant Sajid Sohail. I have personal knowledge of the

 4   following facts, and if called as a witness, I could and would competently testify to them.

 5          2.      On July 31, 2020 I received the email copied below and attached as Exhibit 1

 6   from Joe Boyle, one of the attorneys who represents DISH Network L.L.C. in this matter.

 7
            Mark and Nicole,
 8
 9          In the Ninth Circuit, Mr. Sohail and Jadoo TV cannot file a motion for judgment on the
            pleadings until after they file an answer to the amended complaint because a motion
10          under Rule 12(c) is available only after the pleadings are closed. See Doe v. United States,
            419 F.3d 1058, 1061 (9th Cir. 2005) (where plaintiff filed motion for judgment on the
11
            pleading befo e an an e a filed he mo ion a p ema ure and should have been
12          denied     C CHARLES ALAN WRIGHT ARTHUR R MILLER FEDERAL PRACTICE AND
            PROCEDURE § 1367 (3d ed.             no ing ha he defendan ma no mo e nde R le
13              c p io o filing an an e
14
            We request that you withdraw the Rule 12(c) motion and file an answer admitting or
15          denying the allegations in the amended complaint. Please let me know today or
            Monday if you will withdraw the motion so that we do not unnecessarily begin incurring
16          attorney s fees preparing a response to the premature motion or a motion to strike it.
17
            Best regards,
18          Joe

19

20          I declare under penalty of perjury under the laws of the United States and California that

21   the foregoing is true and correct. Executed on August 28, 2020 in Fremont, California.

22
                                                             /s/ Nicole Daryanani
23

24

25

26
27

28
                                                      1
                 DECLARATION OF NICOLE DARYANANI IN SUPPORT OF MOTION TO DISMISS
                                     Case No. 3:20-cv-01891-CRB
    Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 3 of 6




!
!
!
!
!
!
!
!
!
!
!
!
!
!
!

                          EXHIBIT 1
                         Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 4 of 6
Chan Punzalan LLP Mail - Activity in Case 3:20-cv-01891-CRB Dish Net…k LLC. v. Jadoo TV, Inc. et al Motion for Judgment on the Pleadings   8/25/20, 4:19 PM




                                                                                                 Mark Punzalan <mark@chanpunzalan.com>



 Activity in Case 3:20-cv-01891-CRB Dish Network LLC. v. Jadoo TV, Inc. et al
 Motion for Judgment on the Pleadings
 Joe Boyle <Joe.Boyle@hnbllc.com>                                                    Fri, Jul 31, 2020 at 8:46 AM
 To: "mark@chanpunzalan.com" <mark@chanpunzalan.com>, "office@punzalanlaw.com" <office@punzalanlaw.com>,
 "nicole@chanpunzalan.com" <nicole@chanpunzalan.com>
 Cc: Stephen Ferguson <Stephen.Ferguson@hnbllc.com>, Timothy Frank <Timothy.Frank@hnbllc.com>


    Mark and Nicole,



    In the Ninth Circuit, Mr. Sohail and Jadoo TV cannot file a motion for judgment on the pleadings
    until after they file an answer to the amended complaint because a motion under Rule 12(c) is
    available only after the pleadings are closed. See Doe v. United States, 419 F.3d 1058, 1061
    (9th Cir. 2005) (where plaintiff filed motion for judgment on the pleadings before an answer was
    filed, the “motion was premature and should have been denied”); 5C CHARLES ALAN WRIGHT
    & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1367 (3d ed. 2004)
    (noting that “the defendant may not move under Rule 12(c) prior to filing an answer”).



    We request that you withdraw the Rule 12(c) motion and file an answer admitting or denying the
    allegations in the amended complaint. Please let me know today or Monday if you will withdraw
    the motion so that we do not unnecessarily begin incurring attorney's fees preparing a response
    to the premature motion or a motion to strike it.


    Best regards,
    Joe




    From: ECF-CAND@cand.uscourts.gov <ECF-CAND@cand.uscourts.gov>
    Sent: Thursday, July 30, 2020 2:11 PM
    To: efiling@cand.uscourts.gov
    Subject: Activity in Case 3:20-cv-01891-CRB Dish Network LLC. v. Jadoo TV, Inc. et al Motion for
    Judgment on the Pleadings


    This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
    RESPOND to this e-mail because the mail box is unattended.
https://mail.google.com/mail/u/0?ik=5e0fcfbe06&view=pt&search=…msg-f%3A1673747889168429388&simpl=msg-f%3A1673747889168429388                    Page 1 of 3
                         Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 5 of 6
Chan Punzalan LLP Mail - Activity in Case 3:20-cv-01891-CRB Dish Net…k LLC. v. Jadoo TV, Inc. et al Motion for Judgment on the Pleadings   8/25/20, 4:19 PM



    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
    permits attorneys of record and parties in a case (including pro se litigants) to receive
    one free electronic copy of all documents filed electronically, if receipt is required by law
    or directed by the filer. PACER access fees apply to all other users. To avoid later
    charges, download a copy of each document during this first viewing. However, if the
    referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                U.S. District Court

                                                        California Northern District

    Notice of Electronic Filing

    The following transaction was entered by Daryanani, Nicole on 7/30/2020 at 12:11 PM and filed
    on 7/30/2020
    Case Name:       Dish Network LLC. v. Jadoo TV, Inc. et al
    Case Number:     3:20-cv-01891-CRB
    Filer:           Jadoo TV, Inc.
                     Sajid Sohail
    Document Number: 196

    Docket Text:
    MOTION for Judgment on the Pleadings filed by Jadoo TV, Inc., Sajid Sohail. Motion
    Hearing set for 9/4/2020 10:00 AM in San Francisco, Courtroom 06, 17th Floor before
    Judge Charles R. Breyer. Responses due by 8/13/2020. Replies due by 8/20/2020.
    (Attachments: # (1) Proposed Order)(Daryanani, Nicole) (Filed on 7/30/2020)


    3:20-cv-01891-CRB Notice has been electronically mailed to:

    Benjamin Mathes Haber                      bhaber@omm.com

    Darin W Snyder                dsnyder@omm.com

    David A Berstein               david@bersteinlaw.com

    David A Van Riper                dave@vanriperlaw.com

    David Michael Korn                 david.korn@hnbllc.com, aleksandra.ames@hnbllc.com

    Jeffrey S Kravitz             jkra1@aol.com

    John Dimuzio , Jr               jr@bersteinlaw.com

    Joseph H Boyle                joe.boyle@hnbllc.com

    Mark Punzalan               mark@chanpunzalan.com, office@punzalanlaw.com


https://mail.google.com/mail/u/0?ik=5e0fcfbe06&view=pt&search=…msg-f%3A1673747889168429388&simpl=msg-f%3A1673747889168429388                    Page 2 of 3
                           Case 3:20-cv-01891-CRB Document 205-1 Filed 08/28/20 Page 6 of 6
Chan Punzalan LLP Mail - Activity in Case 3:20-cv-01891-CRB Dish Net…k LLC. v. Jadoo TV, Inc. et al Motion for Judgment on the Pleadings   8/25/20, 4:19 PM



    Nicole Nacpil Daryanani                   nicole@chanpunzalan.com

    Shinhong Byun                shinhong@chanpunzalan.com, shinhongbyun@gmail.com

    Stephen Matthew Ferguson stephen.ferguson@hnbllc.com, Aleksandra.ames@hnbllc.com,
    christina.brewer@hnbllc.com, crista.kettler@hnbllc.com

    Timothy M Frank                timothy.frank@hnbllc.com
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=5e0fcfbe06&view=pt&search=…msg-f%3A1673747889168429388&simpl=msg-f%3A1673747889168429388                    Page 3 of 3
